Case 1:20-cv-00918-AKH Document 16-10 Filed 07/26/20 Page 1of3

STATE OF NEW YORK

DEPARTMENT OF STATE

I hereby certify that the annexed copy has been compared with the
original document in the custody of the Secretary of State and that the same

is a true copy of said original.

WITNESS my hand and official seal of the
00 ee Department of State, at the City of Albany,

on June 23, 2016.

eligi

Anthony Giardina
Executive Deputy Secretary of State

 

Ceecccee®

Rev. 06/13
Case 1:20-cv-00918-AKH Document 16-10 Filed 07/26/20 Page 2 of 3.

Qolbow Iai! /

New York State
Department of State

NEW YORK | Division of Corporations, Se idee ade ond

Separrunny. | State Records and Uniform Commercial Code

Uniform Commercial Code One Commerce Plaza
99 Washington Avenue

Albany, NY 12231

Www.dos.ny.gov

Certificate of Assumed Name

 

(Pursuant to General Business Law §130)
1. REAL NAME OF ENTITY:

EPOCH GROUP INC.
1a. FICTITIOUS NAME, IF ANY, OF FOREIGN ENTITY (Not Assumed Name):

 

 

2. THE ENTITY WAS FORMED OR AUTHORIZED UNDER THE FOLLOWING NEW YORK LAW (Check one):

EF] Business Corporation Law EF] Limited Liability Company Law —«[7] Religious Corporations Law
E-] Education Law £7] Not-for-Profit Corporation Law [1] Revised Limited Partnership Act

{7] Other (specify taw):

 

 

3. ASSUMED NAME OF ENTITY:
Epoch Media Group

 

4. PRINCIPAL PLACE OF BUSINESS IN NEW YORK STATE (MUST INCLUDE NUMBER AND STREET). IF NONE, CHECK
THIS BOX [[] AND PROVIDE OUT-OF- STATE ADDRESS:

229 W 28th St., FL 6, New York, NY 10001

5. COUNTY(IES) IN WHICH ENTITY DOES OR INTENDS TO DO BUSINESS:
(C] ALL COUNTIES (or check applicable county{ies) below)

 

C]Albany [Cattaraugus (] Chenango [Delaware [Franklin [ Hamilton [1] Lewis [1] Montgomery
OlAllegany (1 Cayuga C] Clinton [Cl Dutchess [Fulton [1] Herkimer (Livingston Cl Nassau -
CJBronx (Chautauqua) Columbia [Erie []Genesee (J Jefferson [J Madison ‘XJ New York
C] Broome [Chemung [lCortland [Essex CiGreene [Kings (] Monroe CJ Niagara
Cloneida (Clorleans Clqueens [1 St. LawrenceL] Schuyler [1] Sullivan C] warren Cl Wyoming

(1) Onondaga] Oswego =-:«[]) Rensselaer [J Saratoga [Seneca (1) Tioga CJ Washington [1 Yates

(1 Ontario [1 Otsego Cl Richmond [] Schenectady] Steuben (Tompkins § ([] Wayne

Clorange (Putnam (C)Rockland {1 Schoharie [1 Suffolk [1 Ulster [] Westchester

 

6. ADDRESS OF EACH LOCATION, INCLUDING NUMBER AND STREET, IF ANY, OF EACH PLACE WHERE THE ENTITY
CARRIES ON, CONDUCTS OR TRANSACTS BUSINESS IN NEW YORK STATE. (Use page 2 if needed. The address(es)
must be a number and street, city, state and zip code. The address(es) must be within the county(ies) indicated in paragraph

5.) lf none, check this box [_]: No New York State Business Location.
229 W 28th St., FL 6, New York, NY 10001

 

 

Printor Type Bill Guan K-4 1a
Name of Signer: Signature: _ pee

Capacity of Signer (Check one): [© Authorized Person EE] Officer of the Corporation [) General Partner of the Limited Partnership
[J Member of the Limited Liability Company [4] Manager of the Limited Liability Company

DOS-1338-f (Rev. 1/18) Page 1 of 2
 

Case 1:20-cv-00918-AKH Document 16-10 Filed 07/26/20 Page 3 of 3

Certificate of Assumed Name

AdlLOvbsD |)

6. ADDRESS OF EACH LOCATION, INCLUDING NUMBER AND STREET, IF ANY, OF EACH PLACE WHERE THE ENTITY
CARRIES ON OR CONDUCTS OR TRANSACTS BUSINESS IN NEW YORK STATE: (Continued)

 

 

 

 

 

 

 

 

 

FILER: Name:

Mailing Address:

City, State and Zip Code: New York, NY 10001

Bill Guan

229 W 28th St., FL6

NOTE: You are not required to use this form. This certificate should be prepared under the guidance of an attomey.

FEE: Limited Liability Companies and Limited Partnerships-- $25.

Corporations - $25 plus the fee for each county indicated in paragraph 5. The additional fee for each county within New
York City (Bronx, Kings, New York, Queens and Richmond) is $100 additional. The fee for each county outside New York

City is $25. Checks over $500 must be certified.

 

(For office use only)

-t
©
c NS
ui x=
=> a.
tri ms
DGS1338ARev. 1/16)
Li =
Yr +5
Cae
=

[LY ILIEPOIOV? 7 Par

STATE Ke
OF NEW YorK =
DEPARTMENT or i

FILED JUN 2 2 2016

eS
m (£0

Page 2 of 2
